Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 1 of 17




                     EXHIBIT O
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 2 of 17


1                             UNITED STATES DISTRICT COURT
2                            NORTHERN DISTRICT OF CALIFORNIA
3                                SAN FRANCISCO DIVISION
4                                    ______________
5
               JOHN BAUER, an individual                 )
6              and as Successor in                       )
               Interest of Jacob Bauer,                  )
7              deceased; ROSE BAUER, an                  )
               individual and as                         )Case No.
8              Successor in Interest of                  )3:19-cv-04593-LB
               Jacob Bauer, deceased,                    )
9                                                        )
                             Plaintiffs,                 )
10                                                       )
                       vs.                               )
11                                                       )
               CITY OF PLEASANTON,                       )
12             BRADLEE MIDDLETON;                        )
               JONATHAN CHIN; RICHARD                    )
13             TROVAO; STEVEN BENNETT;                   )
               ALEX KOUMISS; JASON                       )
14             KNIGHT; MARTY BILLDT;                     )
               DAVID SPILLER; and DOES 1                 )
15             to 50, inclusive;                         )
                                                         )
16                           Defendants.                 )
                                                __       )
17
18                                   REMOTE DEPOSITION
19                                          OF
20                               DR. MICHAEL JOSEPH FERENC
21                               Tuesday, February 9, 2021
22                                  Modesto, California
23
24
25         Reported by:       B. Suzanne Hull, CSR No. 13495

                                                                  Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 3 of 17


1                                  APPEARANCES
2
3
4
     For Plaintiffs:               Gwilliam Ivary Chiosso Cavalli &
5                                  Brewer
                                   By MR. GARY J. GWILLIAM
6                                     MS. JAYME L. WALKER
                                   Attorney at Law
7                                  1999 Harrison Street
                                   Suite 1600
8                                  Oakland, California 94612
                                   (510) 832-5411
9                                  ggwilliam@giccb.com
                                   jwalker@giccb.com
10
11
12   For Defendants:               McNamara, Ney, Dodge, Beatty,
                                   Slattery & Ambacher
13                                 By MR. NOAH G. BLECHMAN
                                   Attorney at Law
14                                 3480 Buskirk Avenue
                                   Suite 250
15                                 Pleasant Hill, California 94523
                                   (925) 939-5330
16                                 noah.blechman@mcnamaralaw.com
17
18
19
20
21
22
23
24
25

                                                                Page 2

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 4 of 17


1                                 I N D E X

2

3    EXAMINATION BY                                                     PAGE

4

5    MR. BLECHMAN                                                          4

6

7    MR. GWILLIAM                                                         97

8

9

10

11                            E X H I B I T S

12

13   EXHIBIT          DESCRIPTION                                       PAGE

14   Exhibit 42 -     Memorandum, To: Case File                           64

15                    2018-02388, From: Michael Joseph

16                    Ferenc, M.D., dated August 2,

17                    2018, Re: Autopsy protocol, Bates

18                    Stamp Numbers PPD000196 through

19                    PPD000231, thirty-six pages

20   Exhibit 43 -     Diagrams and handwritten notes,                     65

21                    four pages

22

23

24

25

                                                                 Page 3

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 5 of 17


1                          Modesto, California

2               Tuesday, February 9, 2021; 1:05 p.m.

3                           921 Oakdale Road

4

5              THE REPORTER:      Raise your right hand, please.

6

7                      DR. MICHAEL JOSEPH FERENC,

8    called as a witness by counsel for Defendants, being

9    first duly sworn, testified as follows:

10

11             THE WITNESS:     I do.

12

13                              EXAMINATION

14   BY MR. BLECHMAN:

15       Q     Good afternoon, Dr. Ferenc.

16             My name is Noah Blechman, I am counsel for the

17   defendants in this case.        I'm going to be -- we

18   subpoenaed you here for your deposition.

19             Could you please state and spell your full name

20   for the record.

21       A     My name is Michael Joseph Ferenc.          My last name

22   is spelled F, as in Frank, e-r-e-n-c.

23       Q     And I'm assuming, Dr. Ferenc, you have had your

24   deposition taken before?

25       A     Yes, sir.

                                                                 Page 4

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 6 of 17


1    cause is, in fact, vulnerable.           It is sort of implicit

2    in -- and they are not -- most doctors would not list

3    this on things, but, for example, somebody could list

4    a cofactor on somebody that falls off a roof, and he

5    breaks a rib, and they say he has heart disease or

6    something like that.      By putting that and other

7    significant conditions, they say, yeah.               Those rib

8    fractures were significant and, yeah.               A person could

9    die from it, but this guy probably died from it right

10   now because he was so weak as a victim because of his

11   bad heart disease.

12             Do you see what I'm saying?

13             Think of the -- think of the analogy of the --

14   and I don't want to waste your time; so I'll make this

15   as brief as I can.     The twenty-year-old Marine out of

16   boot camp and his ninety-year-old grandfather both fall

17   off a roof, and they both break the same ribs.               The

18   Marine recovers from it, and the ninety-year-old grandpa

19   dies of his heart disease and his bad lungs and

20   everything else.     Those are the cofactors that made him

21   a particular victim.      They both received the same

22   injury, which may or may not kill in and of itself, but

23   nobody is surprised that Grandpa died.               It is horrible,

24   but nobody is surprised.

25       Q     So -- and then so what did you mean by the term

                                                                  Page 20

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 7 of 17


1    probable in that section of your report?

2        A       Probable probably shouldn't even be there, to

3    be quite honest.        I should have just said mechanical

4    asphyxia.     It is just that it interplays with all of

5    these other factors.        His cardiac hypertrophy, for

6    example, wasn't that bad.

7                (Reporter interruption.)

8                THE WITNESS:     His cardiac hypertrophy really

9    wasn't that bad.        It is there, but it is not that bad.

10               His morbid obesity works in very well with the

11   restraint system and is a fact that similar-acting

12   factors as making it likely that it was probable --

13   probable mechanical asphyxia.             I assume everybody has

14   seen the pictures and everything.               Literally, he is

15   morbidly obese, and it affects his ability to breathe in

16   that position.

17       Q       Okay.   And -- and so his morbid obesity -- was

18   his morbid obesity a significant condition, in and of

19   itself, irrespective of the way he was restrained?

20       A       Yes, sir.

21               It is something that makes him a sicker victim

22   in general for almost anything, including if no

23   restraint was involved and nothing else is happening

24   there.   Morbid obesity and that methamphetamine level

25   could be on another case with a different fact pattern

                                                                  Page 21

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 8 of 17


1              MR. BLECHMAN:      Did you get that last answer,

2    Madam Court Reporter?

3              THE REPORTER:      Yes, I did.

4              (Requested portion of record read.)

5    BY MR. BLECHMAN:

6        Q     Okay.    Now -- and then when you use the term

7    mechanical asphyxia in your report, what does that mean

8    to you?

9        A     It means -- I am trying to use it to mean how

10   the body is positioned and how the positioning of the

11   body with those other factors we have just been talking

12   about interact to prevent him from being able to breathe

13   enough.

14       Q     And when you included probable mechanical

15   asphyxia while being placed in the restraint by police,

16   I'm assuming you are referring to that wrap device in

17   terms of the lower body sort of attaches and puts

18   somebody in sort of an L position device?

19       A     Yes, sir.

20             The wrap, which is a very impressive device as

21   far as I am concerned, very good.             But in somebody that

22   is morbidly obese, as you can see, when he is jackknifed

23   or turned into the 90 degree angle, his belly is being

24   pushed into his chest cavity, impairing his breathing.

25       Q     So that is how you would explain how placing

                                                                Page 26

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 9 of 17


1    Mr. Bauer in that device caused probable mechanical

2    asphyxia in your opinion as another significant

3    condition?

4        A       Yes.

5                That is the most important component.           The

6    other one would be the spit mask on his face, although

7    you usually can breathe through that, but it doesn't

8    help.   It is not making it easier.

9        Q       You didn't mention the spit mask in your

10   report, did you?

11       A       I think I described it in the history that

12   there was a spit mask on his face, but by the time he

13   got to us I don't think he still had it.              I would have

14   to go look at my pictures again.

15       Q       Right.     I don't believe he did.

16               But you didn't include the spit mask in here in

17   terms of any other significant condition, other than in

18   a description you might have done in terms of seeing

19   video and that type of thing, did you?

20       A       No.

21               But I consider it part of the mechanical

22   asphyxia.     It is like the wrap is -- for example,

23   officers are pushing against his back while he was in

24   the thing.        I didn't mention the officers pushing on the

25   back either, but it is just the overall combination of

                                                                 Page 27

                                Veritext Legal Solutions
                                     866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 10 of 17


1    opinion.

2        Q      Okay.

3        A      By the way, is the audio better?

4        Q      Yes.    It is much better.

5        A      1990 technology comes to the rescue.

6        Q      I love it.

7               Did you, yourself, review any of the paramedic

8    reports or the fire department personnel reports as part

9    of your death investigation?

10       A      The only one that I can comment on is the fact

11   that I did look at the paramedic plus report because

12   I listed its number in my report.             If the fire

13   department had separate reports, I did not see them or

14   at least I don't remember them.

15       Q      Okay.    So I understand you have a note as part

16   of page two about the sedative issue; is that correct?

17       A      Yeah.    Just a minor note, yes, sir.

18       Q      And what was the purpose of including that note

19   in the report?

20       A      It is sort of like the same concept as the spit

21   mask, which I didn't mention.           I just mention some

22   things sometimes to say, okay.           Two years from now, when

23   you are doing the dep, or three years, whatever it is,

24   can you remember this issue?

25              And it is just if you are going through the

                                                                 Page 46

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 11 of 17


1    tapes trying to time when -- when he becomes

2    unresponsive and when his cardiovascular system is

3    probably collapsing, it is just interesting that the

4    midazolam doesn't get into his blood circulation after

5    the intramuscular injection, which would suggest that by

6    the time they are giving it to him, his cardiovascular

7    system has probably collapsed.

8               So whatever that is, when somebody really

9    analyzes closely the -- the tapes as to time, that is

10   probably when his system is collapsing.             Because it

11   should have been detected.         It is not hard and fast, but

12   I just would have expected it because intramuscular

13   injection of drugs -- I mean, even I have done it

14   decades ago -- can act very fast.             It can get into the

15   bloodstream very fast.

16       Q      Were you, yourself, able to determine from your

17   review of the video evidence when it was that

18   Mr. Bauer's circulatory -- circulatory system either

19   collapsed or was collapsing?

20       A      It is just later in the process.           I think

21   I make a comment about -- let's see if I do make

22   a comment before I state what I don't know.

23              Well, it has the eight minutes plus because it

24   is approximately eight minutes before Mr. Bauer was on

25   the gurney and paramedics were given full access to him;

                                                                Page 47

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 12 of 17


1    so more than that number of minutes, he was probably

2    either already in cardiovascular collapse or in the

3    process of going into shock with collapse.

4        Q       How would somebody like Mr. Bauer -- how would

5    somebody who is around Mr. Bauer -- like the police

6    officers, for example, here -- determine that

7    Mr. Bauer's circulatory system is collapsing?

8        A       Well, in general, you would check for a pulse.

9    You would check for blood pressure.                 You check to see if

10   he responds to you at all, and purposely not simply

11   saying are you all right or whatever kind of stuff,

12   seeing if he responds.       Seeing if his pupils are

13   responding.     These are really medical procedures that

14   should be done by the paramedics, but just basic things

15   to see if somebody is alive.

16       Q       Could somebody -- would Mr. Bauer be talking

17   and yelling and those type of things if his circulatory

18   system was collapsing?

19       A       He could be in initial phases, but he wouldn't

20   be by the time he is in imminent collapse or heavy

21   collapse.     Of course he would be unconscious or in the

22   process of dying.

23       Q       Do you think the -- so is it your thought that

24   because no midazolam was found in his system that that

25   did not factor into his cause of death?

                                                                    Page 48

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 13 of 17


1        A      Yes.

2               I'm sorry.     Thanks for correcting me because

3    those rib fractures, to me, again, are another

4    incidental finding from the resuscitation; so I keep

5    forgetting them.      I apologize.

6        Q      That's okay.

7               But other than that, no other fractures; right?

8        A      No, sir.

9        Q      And when you -- and -- and you actually looked

10   at his head and his scalp and inside of his skull to

11   determine whether there is any significant findings.

12              And you did not find any; is that correct?

13       A      That is correct, sir.

14       Q      So there was no indication of any head injury

15   that would have caused his death; right?

16       A      No, sir.

17       Q      Or contributed to his death.

18              Is that also correct?

19       A      That is correct.

20       Q      Just so it is clear for the record, I'm going

21   to mark your report, which we produced in this case as

22   PPD196 through 231, that will be the exhibit next in

23   order.   I believe we are at forty-two.

24              (Deposition Exhibit Number 42

25              was marked for identification.)

                                                                Page 64

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 14 of 17


1        A      Yes, sir.     Presumably, yes.

2               MR. GWILLIAM:      Where is this?            Tell me where

3    that is.

4    BY MR. BLECHMAN:

5        Q      It is the third -- this one down that says

6    42:12.

7               Okay.   There is another one that is

8    thirty-eight minutes, fifty-eight seconds, and you list

9    that number, to some extent, in the middle of that.

10              Do you see that?

11       A      Yes.

12              There is nothing after it.                And I just remember

13   in general some of these didn't have any information

14   that helped or it was completely redundant; so I didn't

15   make any notes there.

16       Q      Okay.

17       A      You know, I probably used that one, yeah.

18       Q      And -- all right.        So a lot of these are maybe

19   shorthand notes.       And I know you were typing without

20   really looking because you are trying to just get

21   information down.

22              But these are the notes that you are making

23   watching the video that you are relying upon for your

24   opinions about the cause of death and the contributing

25   factors; right?

                                                                     Page 71

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 15 of 17


1        A      Yes.

2               And to summarize information in my report where

3    I list circumstances of death report.

4        Q      Like --

5        A      The first few.

6        Q      Okay.     Yeah.

7               If you would look under the 38:10 section,

8    which is the second full paragraph to that section.

9               You do talk about -- you say:

10                     "Moving air, 20-30/MIN," period.

11              What did that mean?

12       A      At -- at that point in the video he still

13   seemed to be moving air at a slightly increased rate,

14   not the normal about sixteen to twenty a minute but

15   twenty to thirty a minute.

16       Q      And is that respirations?

17       A      Yes, sir.     I'm sorry.          It is respirations.

18       Q      Okay.

19       A      Moving air.

20       Q      Okay.     And -- okay.         In the next section,

21   42:12, you say something about:

22                     "Mask, face purple, moving air, screaming,

23              quiet since 17:30."

24              Is that what that means?

25       A      It means basically that I observed that

                                                                  Page 72

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 16 of 17


1    although the mask is on his face, I can see his face is

2    turning purple.      Initially he is moving air and

3    screaming, which is obvious if he is screaming.            But

4    then he got quiet.

5        Q      Did you have any concerns about your evaluation

6    of the spit mask causing any distortion of the color of

7    Mr. Bauer's face in any of your evaluation?

8        A      I think it might have had an effect on the

9    lower part of his face, but I was referring to the parts

10   of his face you can see without the mask on.

11       Q      What do you mean by that?

12       A      Well, the mask -- if the mask in some way

13   affected the lower part of his face where it is covering

14   the edge of his nose and his mouth, I can't see that to

15   comment on it.      I'm talking about the parts I can see

16   that aren't affected by the mask.

17       Q      Right.

18              The reason I ask is I believe some of the fire

19   department personnel testified that because of the sun

20   shining and the sheen of the mask, it was not always

21   easy to tell if, you know, they are seeing a coloring

22   based upon that reflection or based upon Mr. Bauer's

23   face; so I wanted to kind of ask you the same question.

24              Did you think -- well, how confident are you

25   about seeing his face turning purple at some point?

                                                                Page 73

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:19-cv-04593-LB Document 79-39 Filed 03/26/21 Page 17 of 17


1    STATE OF CALIFORNIA         )
                                 ) ss.
2    COUNTY OF KERN              )
3
4
5               I, B. Suzanne Hull, a Certified Shorthand
6    Reporter in the State of California, holding
7    Certificate Number 13495, do hereby certify that
8    DR. MICHAEL JOSEPH FERENC, the witness named in the
9    foregoing deposition, was by me duly sworn; that said
10   deposition, was taken Tuesday, February 9, 2021, at the
11   time and place set forth on the first page hereof.
12              That upon the taking of the deposition, the
13   words of the witness were written down by me in
14   stenotypy and thereafter transcribed by computer under
15   my supervision; that the foregoing is a true and correct
16   transcript of the testimony given by the witness.
17              Pursuant to Federal Rule 30(e), transcript
18   review was requested.
19              I further certify that I am neither counsel for
20   nor in any way related to any party to said action, nor
21   in any way interested in the result or outcome thereof.
22              Dated this 11th day of February, 2021, at
23   Bakersfield, California.
24
25                         <%8004,Signature%>
                           B. Suzanne Hull, CSR No. 13495

                                                               Page 109

                              Veritext Legal Solutions
                                   866 299-5127
